DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 2/5/2020.
Claims 1-14 and 16-21 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rico Alvarino et al. (US 10,681,684 B2; hereafter RICO).

With respect to claim 1, RICO discloses a method (Abstract & Title) of operating performed by a terminal (120a, 120b, 120c, 120d, UEs in FIG. 1) in a wireless communication system (Abstract & Title), the method comprising:
identifying (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62) a primary anchor carrier, among a plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62) used by a base station (BS) (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1); and
receiving an information signal (IS) (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) from the base station through the identified primary anchor carrier (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62),
wherein the primary anchor carrier is continuously maintained to receive the information signal (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) from the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1).


With respect to claim 2, RICO further discloses wherein the IS comprises information indicating (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) the plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62).


With respect to claim 3, RICO further discloses further comprising:
determining channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of anchor carriers related to the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1);
determining channel qualities of a plurality of other anchor carriers (col. 14, lines 30-55; col. 15, lines 38-65) related to another base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1); and
transmitting measurement information (col. 14, lines 30-55; col. 15, lines 38-65) on the another base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) to the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) on the basis of the channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of anchor carriers and the channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of other anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62).

With respect to claim 4, RICO further discloses wherein the transmitting of the measurement information comprises:
determining a first measurement value (col. 14, lines 30-55; col. 15, lines 38-65) for the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) on the basis of the channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of anchor carriers;
determining a second measurement value (col. 14, lines 30-55; col. 15, lines 38-65) for the another base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) on the basis col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of other anchor carriers; and
transmitting the measurement information (col. 14, lines 30-55; col. 15, lines 38-65) comprising the second measurement value to the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) on the basis of the first measurement value and the second measurement value (col. 14, lines 30-55; col. 15, lines 38-65).

With respect to claim 5, RICO further discloses further comprising identifying at least one anchor carrier among the plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62), wherein the at least one anchor carrier is an anchor carrier that can be supported by the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1).

With respect to claim 6, RICO further discloses further comprising:
determining channel quality of the at least one anchor carrier (col. 14, lines 30-55; col. 15, lines 38-65);
identifying a first anchor carrier on the basis of the determined channel quality (col. 14, lines 30-55; col. 15, lines 38-65); and
transmitting information (col. 14, lines 30-55; col. 15, lines 38-65) indicating the first anchor carrier to the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1).

With respect to claim 8, RICO discloses a method (Abstract & Title) of operating performed by a base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) in a wireless communication system (Abstract & Title), the method comprising:
determining (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62) a plurality of anchor carriers comprising a primary anchor carrier (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62); and
transmitting an information signal (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) to a terminal (120a, 120b, 120c, 120d, UEs in FIG. 1) through the primary anchor carrier,
wherein the primary anchor carrier is continuously maintained to transmit the information signal (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) to the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1).

With respect to claim 9, RICO further discloses wherein the information signal comprises information (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) indicating the plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62).

With respect to claim 10, RICO further discloses further comprising receiving measurement information (col. 14, lines 30-55; col. 15, lines 38-65) on another base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) from the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1),
col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of anchor carriers related to the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1) and channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of a plurality of other anchor carriers related to the another base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1).

With respect to claim 11, RICO further discloses wherein the receiving of the measurement information comprises, based on a first measurement value and a second measurement value (col. 14, lines 30-55; col. 15, lines 38-65), receiving the measurement information comprising the second measurement value (col. 14, lines 30-55; col. 15, lines 38-65) from the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1),
wherein the first measurement value is determined by the terminal on the basis of the channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62), and
wherein the second measurement value is determined by the terminal on the basis of the channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of other anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62).

With respect to claim 12, RICO further discloses wherein the plurality of anchor carriers comprise at least one anchor carrier, and
wherein the at least one anchor carrier is an anchor carrier that can be supported by the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1).

With respect to claim 13, RICO further discloses further comprising receiving information indicating the first anchor carrier from the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1),
wherein the channel quality (col. 14, lines 30-55; col. 15, lines 38-65) of the at least one anchor carrier is determined by the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1), and
wherein the first anchor carrier is identified by the terminal on the basis of the determined channel quality (col. 14, lines 30-55; col. 15, lines 38-65).


With respect to claim 16, RICO further discloses wherein the plurality of anchor carriers are transmitted during different respective time intervals (TDM for services in FIG. 5A and FIG. 5B).

With respect to claim 17, RICO further discloses wherein the plurality of anchor carriers are transmitted during different respective time intervals (TDM for services in FIG. 5A and FIG. 5B).

With respect to claim 18, RICO discloses a terminal (120a, 120b, 120c, 120d, UEs in FIG. 1) in a wireless communication system (Abstract & Title), the terminal (120a, 120b, 120c, 120d, UEs in FIG. 1) comprising:
at least one transceiver (258, 264 in FIG. 2); and
at least one processor (280 in FIG. 2) operatively coupled to the at least one transceiver (258, 264 in FIG. 2) and configured to:
280 in FIG. 2) is configured to:
identify (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62) a primary anchor carrier, among a plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62) used by a base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1); and
receive an information signal (IS) (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) from the base station through the identified primary anchor carrier (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62), and
wherein the primary anchor carrier is continuously maintained to receive the information signal (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) from the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1).

With respect to claim 19, RICO further discloses wherein the information signal comprises information indicating (1300, 1302 in FIG. 13; col. 24, lines 60-68, see ‘indication’ of resource set) the plurality of anchor carriers (602 in FIG. 6; 802 in FIG. 8; col. 18, lines 40-62).

With respect to claim 20, RICO further discloses wherein the plurality of anchor carriers are transmitted during different respective time intervals (TDM for services in FIG. 5A and FIG. 5B).

With respect to claim 21, RICO further discloses wherein the at least one processor is further configured to:
col. 14, lines 30-55; col. 15, lines 38-65) of the plurality of anchor carriers related to the base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1); and
determine channel qualities (col. 14, lines 30-55; col. 15, lines 38-65) of a plurality of other anchor carriers related to another base station (110a, eNB, 110b, Pico eNB, 110c, Femto eNB in FIG. 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over RICO in view of Vajapeyam et al. (US 10,582,409 B2; hereafter Vajapeyam).

With respect to claim 7, RICO does not disclose wherein the primary anchor carrier is a band in which dynamic frequency selection (DFS) is not performed.

Vajapeyam discloses wherein the primary anchor carrier is a band in which dynamic frequency selection (DFS) is not performed (col. 1, lines 49-62; col. 7, lines 24-50).

Vajapeyam teaches the benefit of backward compatibility by using fixed channel selection in mixed UE and wireless system operations (col. 1, lines 40-67).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-DFS as taught by Vajapeyam with the method of RICO to produce an expected result.

With respect to claim 14, RICO does not disclose wherein the primary anchor carrier is a band in which dynamic frequency selection (DFS) is not performed.

Vajapeyam discloses wherein the primary anchor carrier is a band in which dynamic frequency selection (DFS) is not performed (col. 1, lines 49-62; col. 7, lines 24-50).

Vajapeyam teaches the benefit of backward compatibility by using fixed channel selection in mixed UE and wireless system operations (col. 1, lines 40-67).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-DFS as taught by Vajapeyam with the method of RICO to produce an expected result.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 11, 2021